United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1155
Issued: November 13, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 2, 2012 appellant filed an appeal from an April 2, 2012 decision of the Office of
Workers’ Compensation Programs (OWCP). The Board assigned Docket No. 12-1155.
Appellant, a 51-year-old clerk and hazmat volunteer, filed a claim for traumatic injury on
April 20, 2010 alleging that he sustained a low back injury on July 1, 2006 when he lifted a
transmission out of a hamper. OWCP assigned this claim File No. xxxxxx453. The record also
reflects that appellant had filed a claim for occupational disease, on March 24, 2007, alleging
cervical and lumbar conditions due to repetitive motions required by his work, specifically
including the lifting incident of July 1, 2006. OWCP assigned this claim File No. xxxxx932.
OWCP denied appellant’s April 20, 2010 traumatic injury claim by decision dated
September 8, 2011 on the grounds that the claim was untimely filed. On September 16, 2011
appellant requested a hearing before the Branch of Hearings and Review. A transcript of
proceedings reveals that a hearing was held by the Branch of Hearings and Review on
January 11, 2012.
While appellant has appealed from the April 2, 2012 decision of the Branch of Hearings
and Review, the record on appeal does not include the decision dated April 2, 2012. The
evidence also indicates that File No. xxxxxx932 may have evidence pertinent to claim File No.
xxxxxx453.

The Board, therefore, finds that the appeal docketed as No. 12-1155 is currently not in
posture for decision. Because the record is incomplete, the Board is unable to render a fully
informed adjudication of the case. OWCP procedures also require that cases should be
combined where proper adjudication depends on cross-referencing evidence between files. In
the instant appeal, it appears that for a full and fair adjudication, appellant’s traumatic as well as
occupational injury claims pertaining to the July 1, 2006 date of injury should be combined
pursuant to OWCP procedures.1 Accordingly, the case is remanded to OWCP for reconstruction
and proper assemblage of the case record, followed by issuance of an appropriate decision.
IT IS HEREBY ORDERED THAT the April 2, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: November 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

